Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08 December 2021 has been entered.

Status of Claims
Claims 1-3, 5, 6, 10, 15, 16, 18, 26, 29, 31-34, 36, 38, 40 and 45-47 are pending.
Claims 3 and 5 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. Election was made without traverse in the reply filed on 18 September 2019 to the Restriction/Election Office Action mailed 18 July 2019.
	Claims 1, 2, 6, 10, 15, 16, 18, 26, 29, 31-34, 36, 38, 40 and 45-47 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 2, 6, 10, 15, 16, 18, 26, 29, 31-34, 36, 38, 40 and 45-47 have the effective filing date of 30 December 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 under 35 U.S.C. §103 as being unpatentable over Gay et al. in view of Buchholz et al., and Vaajasaari et al., in the Final Office Action mailed 31 August 2021, is withdrawn in view of Applicants' amendment received 29 October 2021.
The rejection of Claims 31 and 34 under 35 U.S.C. §103 as being unpatentable over Gay et al. in view of Buchholz et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 above, and further in view of Sonoda et al., in the 
The rejection of Claims 45-47 under 35 U.S.C. §103 as being unpatentable over Gay et al. in view of Buchholz et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 above, and further in view of Garita-Hernandez et al. and Bae et al., in the Final Office Action mailed 31 August 2021, is withdrawn in view of Applicants' amendment received 29 October 2021.
The rejection of Claims 2, 10, 15 and 16 U.S.C. §103 as being unpatentable over Gay et al. in view of Buchholz et al., and Vaajasaari et al., in the Final Office Action mailed 31 August 2021, is withdrawn in view of Applicants' amendment received 29 October 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 are rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. (International Patent Application Publication No. WO 2013/074681 A9; Intl. Pub. Date: 23 May 2013) in view of Buchholz et al. ((2013 Apr. 18) Stem Cells Transl. Med. 2: 384-393), Gropp et al. ((2012) PLoS ONE 7(9): 1-10), and Vaajasaari et al. ((2011) Molec. Vis. 17: 558-575).
[All references except Gropp et al. cited in the Final Office Action mailed 31 August 2021.]

Gay et al. addresses some of the limitations of claims 1, 32 and 33, and the limitations of claims 6, 18, 26, 36, 38 and 40.
Regarding claim 1, Gay et al. shows clinical data that help demonstrate the safety of human embryonic stem cell (hESC)- derived retinal pigment epithelium (RPE) cells for the treatment of dry age-related macular degeneration (dry AMD) (pg. 3, para. [0007] [Claim 1- A method of treating a subject with dry-form age-related macular degeneration (AMD)]).
A method of treatment of a retinal degenerative condition, comprises administering a pharmaceutical preparation comprising administering RPE cells to the eye of a subject in need thereof in an amount effective to treat said retinal degenerative condition (pg. 13, para. [0067] [Claim 1- administering a therapeutically effective amount of a pharmaceutical composition comprising RPE cells]).
Intraocular administration may comprise injection of said RPE cells into the subretinal space (pg. 13, para. [0068] [Claim 1- into the subretina of a subject]).
Human embryonic stem (hES) cells express a set of molecular markers, such as Oct-4, and TRA-1-60 (pg. 47, para. [00200]). RPE cells can also be identified molecularly based on substantial lack of expression of embryonic stem (ES) cell markers, such as Oct-4 (pg. 24, para. [00114]). RPE cells may not express ES cell markers. For example, the RPE cells may substantially lack expression of ES cell markers including, but not limited to, Oct-4 and TRA-1-60 (pg. 51, para. [00216]). In an exemplary embodiment, no more than about one cell per million cells in said pharmaceutical composition may be positive for OCT-4 [Claim 1- the number of Oct4+ cells is below 1:250,000]).
Further regarding claim 1, and regarding claim 26, at least 80%, 85%, 90%, 95% or at least 99% of the cells in said pharmaceutical composition may be PAX6+ and/or bestrophin+ (pg. 6, cont. para. [0022]). At least 50%, at least 60%, at least 70%, or at least 80% of the cells in said pharmaceutical composition may be bestrophin+. At least 80%, at least 85%, at least 90%, at least 95%, or at least 99% of the cells in said pharmaceutical composition may be PAX6+ and/or MITF+. At least 80%, at least 85%, at least 90%, at least 95%, or at least 99% of the cells in said pharmaceutical composition may be PAX6+ and/or bestrophin+. At least 90%, at least 95%, or at least 99% of the cells in said pharmaceutical composition may be PAX6+ (pg. 5, para. [0022] thru pg. 6, cont. para. [0022] [Claim 1- wherein at least 80% of the RPE cells express Bestrophin 1, PAX-6, and MITF] [Claim 26- expression of Bestrophin 1 in at least 80% of the cells; expression of MITF in at least 80% of the cells; expression of PAX-6 in at least 80% of the cells]). 
Further regarding claim 1, culture media may be supplemented with one or more factors or agents. Growth factors that may be used include activin A (pg. 58, para. [00240] thru [00241] [Claim 1- activin A in cell culture]).
Regarding claim 6, the RPE cell preparations may comprise at least about 50,000-100,000, 400,000-500,000 or 1x106 RPE cells (pg. 35, para. [00158] [Claim 6- the therapeutically effective amount is between 50,000-1,000,000 cells per administration]).
Regarding claim 18, Table 7 shows inclusion/exclusion criteria for the AMD study. Inclusion criteria include adult males or females over 55 years of age (pg. 93, Table 7, entry# 1 [Claim 18- the subject is aged 55 or older]).
Further regarding claim 26, immunostaining results show that >95% of RPE cells expressed PAX6 and/or bestrophin (pg. 91, cont. para. [00351] and Table 5]). Purity of RPE cells was assesses by MITF and PAX6 immunostaining and for phagocytosis of fluorescent particles, by FACS analysis (pg. 119, cont. para. [00444] [Claim 26- expression of Bestrophin 1 is measured by immunostaining; the expression of MITF is measured by immunostaining; the expression of PAX-6 is measured by FACS]).
Regarding claims 32 and 33, RPE cells derived and cultured in the described media express RPE markers, including PEDF (pg. 106, para. [00399]). Table 21 shows the viability of cells stored between 2-8 degrees C after formulation. The table shows that after 6 hours of incubation/storage at between 2 and 8oC, the RPE cells in the formulation were between 85% and 89% viable (pg. 119, para. [00446], Table 21 [Claims 32 and 33- RPE cell characteristics are maintained following incubation for 8 hours at 2-8oC]).
Regarding claim 36, RPE cells derived and cultured in these media rescued visual function in RCS rats (pg. 106, para. [00399] [Claim 36- the cells are capable of rescuing visual acuity in the RCS rat following subretinal administration]).
Regarding claim 38, clinical data demonstrate the safety of human embryonic stem cell (hESC)- derived retinal pigment epithelium (RPE) cells for the treatment of dry age-related macular degeneration (dry AMD) (pg. 3, para. [0007]). Human embryonic stem cells can provide a superior source of replacement tissue by producing an unlimited number of healthy “young” cells with potentially reduced immunogenicity (pg. 4, para. [0012] [Claim 38- the cells are generated by ex vivo differentiation of human embryonic stem cells]).
Regarding claim 40, Table 1 shows that the human embryonic stem cells medium (hES Growth (hES-GM)) contains bFGF (pg. 61, para. [00245], Table 1 [Claim 40- stem cell medium comprising bFGF]).
Cell populations analyzed by the subject methods may be produced from pluripotent stem cells. The methods described may act through, minimally, TGF-β (pg. 40, para. [00176] thru [00177] [Claim 40- stem cell medium comprising TGF-β]).

Gay et al further shows that said RPE cells may be positive for the expression of one or more RPE cell markers. Said one or more RPE cell markers may minimally comprise CRALBP, PEDF, Bestrophin, MITF, and PAX6 (pg. 8, para. [0032]). RPE cells can be identified based on the expression of RPE markers, such as PEDF, CRALBP, and bestrophin (pg. 24, para. [00114]). Human embryonic stem (hES) cells express a set of molecular markers, such as Oct-4, and TRA-1-60 (pg. 47, para. [00200]). For example, the RPE cells may substantially lack expression of ES cell markers including, but not limited to, Oct-4 and TRA-1-60 (pg. 51, para. [00216]).

Gay et al. does not show: 1) at least 95% of the cells express premelanosome protein (PMEL 17) [Claim 1]; 2) at least 95% of the cells express cellular retinaldehyde binding protein (CRALBP) [Claim 1]; 3) the number of TRA-1-60+ cells is below 1:250,000 [Claim 1]; 4) the trans-epithelial electrical resistance of the cells is greater than 100 ohms (Ω) [Claim 1]; 5) nicotinamide and the specific steps in the RPE cell generation method described in claim 1 [Claim 1]; and 6) the cells secrete greater than 500ng of pigment epithelium-derived growth factor (PEDF) per ml per day [Claim 29].

Buchholz et al. addresses some of the limitations of claim 1, and provides motivation for adding nicotinamide and/or activin A to a method in which RPE cells are generated from stem cells, by way of addressing the limitations of claim 1. Buchholz et al. also provides information that would lead one of ordinary skill in the art to expect that at least 95% of the RPE cells co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP), by way of addressing the limitations of claim 1.
Buchholz et al. shows the differentiation of human pluripotent stem cells to rapidly generate retinal pigment epithelium (RPE) cells for transplantation (pg. 384, Abstract). The pluripotent stem cells are human embryonic stem cell (hESC) lines (pg. 385, column 1, para. 2 [nexus to Gay et al.] [differentiate human embryonic stem cells into RPE cells]). Because the etiology of age-related macular degeneration (AMD) is still under investigation, one focus of therapy has been on replacing diseased RPE through transplantation (pg. 384, column 1, para. 1 [nexus to Gay et al.] [treat AMD]). qPCR analysis showed similar levels of expression of all RPE marker genes between hESC-RPE and fRPE (fetal RPE) (Fig. 4A) (pg. 389, column 2, para. 1 and pg. 391, Fig. 4A). Figure 4A shows marker genes, including CRALBP, PEDF, BEST1, Mtf, Pax6 (pg. 391, Fig. 4A [nexus to Gay et al.] [RPE cell markers]). 
Regarding claim 1, to determine the efficiency of differentiation, flow cytometry was performed using Pmel17 antibody, which labels only pigmenting sheets of cells by immunochemistry (pg. 387,column 2, para. 1). Pluripotent stem cells could be directed to RPE with an efficiency of ~80% based on Pmel17 expression (pg. 385, column 1, para. 1 [Claim 1- at least 95% of the cells express PMEL 17]). 
Figure 4A shows the analysis of RPE enriched on day 14 and grown for 30 days in culture. The data show that RPE cells derived from hESC (human embryonic stem cells) and fetal human RPE (fRPE): 1)  expressed PMEL17 compared to its complete lack of expression in the control strain; and 2) expressed CRALBP compared to its complete lack of expression in the control strain (pg. 391, Fig. A [nexus to Gay et al.] [RPE cells can be identified based on the expression of RPE markers, such as CRALBP] [Claim 1- at least 95% of the RPE cells co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP)]).
A major breakthrough in the directed differentiation of pluripotent stem cells to RPE came when the addition of nicotinamide and Activin A was shown to increase the efficiency of RPE generation to 33% after 6 weeks as determined by the number of pigmented cells (pg. 385, column 1, lines 2-6). Figure 1A shows a schematic of the factors used in the differentiation of pluripotent stem cells towards RPE cells over time. The schematic shows that at any step of cultivation the medium included or excluded nicotinamide (NIC; +/-), Activin A (+/-) and bFGF (pg. 387, Fig. 1A [wherein the RPE cells are generated by:] [nexus to Gay et al.] [activin A, bFGF]).
Buchholz et al. further teaches and/or shows that nicotinamide had previously been shown to increase differentiation of RPE from pluripotent stem cells (pg. 386, column 1, last para.). The addition of nicotinamide significantly decreased the expression the pluripotency marker genes Oct4 and Nanog on day 4 compared with controls (pg. 386, column 2, lines 5-8). A major breakthrough in the directed differentiation of pluripotent stem cells to RPE came in 2010 when the addition of nicotinamide and activin A was shown to increase the efficiency of RPE generation, as determined by the number of pigmented cells (pg. 385, column 1, lines 2-6).

Gropp et al. provides information with regard to the level of Tra-1-60+ cell markers in RPE cells, by way of addressing the limitations of claim 1.
Regarding claim 1, Gropp et al. determines the expression levels of several human embryonic stem cell (hESCs) markers in the human embryonic stem cell line HES-1 vs expression levels in transplanted RPE (retinal pigment epithelium) cells. FACS analyses, performed on the day of transplantation, showed that the majority of transplanted cells (99%) expressed high levels of CD81, a cell surface marker associated with RPE cells, while cells expressing Tra-1-60 and Tra-1-81 were not detected (pg. 4, column 2, para. 3 [nexus to Gay et al.] [cell marker expression in human embryonic stem cells vs RPE cells, the RPE cells may substantially lack expression of ES cell markers including Oct-4 and TRA-1-60] [Claim 1- the number of TRA-1-60+ cells is below 1:250,000]).

	Vaajasaari et al. addresses some of the limitations of claims 1 and 33, and the limitations of claim 29.
	Vaajasaari et al. shows the production of functional retinal pigment epithelium 
(RPE) cells from human embryonic (hESCs) and human induced pluripotent stem cells (hiPSCs) in defined and xeno-free conditions (pg. 558, Abstract, Purpose [nexus to Gay et al.] [differentiate human embryonic stem cells into RPE cells]). RT-PCR and immunostaining were performed for the cells. Cells from both cell lines expressed all analyzed eye/RPE -specific markers (PAX6, MITF, bestrophin, PMEL, and PEDF). In addition, cells were positive for CRALBP, which are important for the functionality of the RPE cell (pg. 566, Table 4, column “PEDF” [nexus to Gay et al.] [RPE specific markers PAX6, MITF, bestrophin, PEDF, CRALBP]).
	Regarding claims 1 and 33, in culture, the putative hESC-RPE cells reached TEER [trans-epithelial electrical resistance] values of 310 Ωcm2 (pg. 572, column 2, para. 1 [Claim 1- the trans-epithelial electrical resistance of cells >100 ohms] [Claim 33- the trans-epithelial electrical resistance of the cells remains >100 ohms]). 
Regarding claim 29, the hESC-RPE and hiPSC-RPE cells in the study secrete reasonable levels (40ng/ml - 430ng/ml) of PEDF (pg. 572, column 2, lines 4-7 [Claim 29- the cells secrete >500 ng of PEDF per ml per day]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a subject with AMD, by administering to the subject CRALBP+ RPE cells, as shown by Gay et al., by: 1) administering RPE cells that are at least 95% PMEL17+ [Claim 1]; 2) administering RPE cells which are at least 95% positive for PMEL17 and CRALBP co-expression [Claim 1]; and 3) using a specific cell differentiation protocol for producing RPE cells [Claim 39], with a reasonable expectation of success, because Buchholz et al. shows that the expression of premelanosome protein (PMEL17) and retinaldehyde binding protein (CRALB) are markers for identifying RPE cells (not found in the source human embryonic stem cells (hESCs), and RPE cells are the cells being produced in Gay et al. (MPEP 2143 (I)(A)). In addition, Buchholz et al. shows the differentiation of stem cells into RPE cells by manipulating the inclusion or exclusion of specific growth factors, which is the method, as shown by Gay et al. (MPEP 2143 (I)(A)). In addition, it would have been obvious to one of ordinary skill in the art to have isolated at least 95% RPE cells which co-express PMEL17 and CRALBP, depending on the number of cells screened, the method for identifying each of the cell markers, and the method (including type of culture medium) for propagating said RPE cells, because Gay et al. teaches that CRALBP is a cell marker specifically indicative of RPE cells, and Buchholz et al. teaches that PMEL and CRALBP are cell markers specifically indicative of RPE cells (MPEP 2144 (I)). That is, Buchholz et al. shows that RPE cells can be recovered with an 80% efficiency by flow cytometric identification of PMEL17+ RPE cells (pg. 387, column 2, para. 1). Therefore, one of ordinary skill in the art would use routine optimization to recover an increased number of RPE cells expressing specific cell markers, e.g., up to 95% PMEL17 and CRALBP, by increasing the number of stem cells used in the differentiation protocol or by adjusting/optimizing the use of the factors used in the cell differentiation culturing protocol (MPEP 2144 (I) and MPEP 2144.05 (II)). 
It would have been further obvious to have variously added or omitted activin A to the RPE differentiation protocol [Claim 1], with a reasonable expectation of success, because Buchholz et al. teaches that activin A can be added or omitted from the protocol for differentiation of pluripotent stem cells into RPE cells, depending upon, e.g.,  the other reagents in the culture medium and the number of days that the cells have been in culture (pg. 387, Fig. 1A) (MPEP 2143 (I)(A)). Therefore, one of ordinary skill in the art would use routine optimization to determine whether or not to add activin A, depending on the culture medium formulation and/or other growth conditions specific to the differentiation protocol (MPEP 2144 (I) and MPEP 2144.05 (II)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Buchholz et al. teaches that the use of the PMEL17 cell protein marker to identify RPE cells leads to a more efficient way to identify RPE cells (that have differentiated from pluripotent/embryonic stem cells), which allows isolation of RPE cells as early as 14 days following the onset of differentiation. The protocol should be useful for quickly generating quantities of RPE cells for transplantation, as well as for study of RPE development (pg. 385, column 1, para. 1).
It would have been further obvious to have administered a pharmaceutical composition comprising cells wherein the number of TRA-1-60+ cells is below 1:250,000 [Claim 1], as shown by Gropp et al., with a reasonable expectation of success, because Gropp et al. shows that RPE cells did not express the cell marker TRA-1-60+ (MPEP 2143 (I)(A)). Even in the absence of Gropp et al., Gay et al. teaches that human embryonic stem (hES) cells express a set of molecular markers, such as Oct-4, and TRA-1-60 (pg. 47, para. [00200]). For example, the RPE cells may substantially lack expression of ES cell markers including, but not limited to, Oct-4 and TRA-1-60 (pg. 51, para. [00216]). Therefore, one of ordinary skill in the art would understand, from this information, that the level of TRA-1-60+ expressing cells in a population of differentiated RPE cells would be below 1:250,000 with a reasonable expectation of accuracy.
It would have been further obvious to have produced RPE cells with a trans-epithelial electrical resistance (TEER) of >100 ohms [Claim 1 and Claim 33], and which secrete greater than 500ng of pigment epithelium-derived growth factor (PEDF) per ml per day [Claim 29], as shown by Vaajasaari et al., with a reasonable expectation of success, because Vaajasaari et al. shows the differentiation of RPE cells from stem cells, which are the cells and method, as shown by Gay et al. (MPEP 2143 (I)(A)). That is, a specific level of TEER and PEDF secretion appear to be an inherent properties of RPE cells.
 One of ordinary skill in the art would have been motivated to have made that modification, because Vaajasaari et al. teaches that PEDF secretion, and determining the polarization of cells and integrity of the epithelial structure by TEER measurements are functional properties of the differentiated RPE cells (pg. 567, column 2, para. 1). That is, verifying that the RPE cells exhibit these functional properties would ensure that the cells would be more likely to be clinically eligible as cells that could be used for transplantation to remedy eye diseases, such as AMD.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 31 and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. in view of Buchholz et al., Gropp et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 above, and further in view of Sonoda et al. ((2010) Aging 2(1): 28-42).
[Sonoda et al. cited in the Final Office Action mailed 31 August 2021.]

Gay et al. in view of Buchholz et al., Gropp et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 above, do not show: 1) the ratio of apical secretion of PEDF: basal secretion of PEDF is greater than 1 [Claim 31]; 2) the ratio of basal secretion of VEGF: apical secretion of VEGF is greater than 1 [Claim 34].

Sonoda et al. addresses the limitations of claims 31, 32 and 34.
Sonoda et al. teaches that retinal pigment epithelial (RPE) polarity may be altered in advanced AMD (age-related macular degeneration). The effect of polarization of differentiated, human RPE monolayer cultures on expression and secretion of PEDF (pigment epithelial derived factor) and VEGF (vascular endothelial growth factor) was studied. Polarized RPE demonstrated apical microvilli, expression of tight junction proteins, and high transepithelial resistance (490 ± 17 Ω/cm2) (pg. 28, Abstract [nexus to Gay et al. and Vaajasaari et al.] [differentiated RPE cells, TEER]).
Regarding claims 31 and 32, polarization of the RPE monolayer increased PEDF secretion, which was predominantly apical by 34 fold (pg. 28, Abstract [Claim 31- the ratio of apical secretion of PEDF: basal secretion of PEDF is >1] [Claim 32- the ratio remains >1]).
Regarding claim 34, VEGF secretion was predominantly basolateral by 5.7 fold (pg. 28, Abstract [Claim 34- the ratio of basal secretion of VEGF: apical secretion of VEGF >1]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a subject with AMD, by administering to the subject RPE cells, 95% of which co-express PMEL17 and CRALBP, as shown by Gay et al. in view of Buchholz et al., Gropp et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 above, by expecting the differentiated RPE cells to secrete PEDF at a ratio of apical to basal of  >1 [Claim 31 and Claim 32], and to secrete VEGF at a ratio of basal to apical of  >1 [Claim 34], as shown by Sonoda et al., with a reasonable expectation of success, because Sonoda et al. shows that differentiated RPE cells have polarity, such as that exhibited by cells which comprise natural, in situ retinal pigment epithelium. Therefore, it would be obvious to expect that any truly differentiated RPE cells, such as those shown by Gay et al. in view of Buchholz et al., Gropp et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 25, 26, 29, 32, 33, 36, 38 and 40 above, would also exhibit other functional characteristics of RPE cells, not necessarily explicitly shown by Gay et al. in view of Buchholz et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 25, 26, 29, 32, 33, 36, 38 and 40 above (MPEP 2143 (I)(G) and (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because the data shown by Sonoda et al. show that polarity is an important determinant of the level of PEDF and VEGF secretion in RPE, and support the contention that loss of polarity of RPE in AMD results in marked loss of neurotrophic and vascular support for the retina, potentially leading to photoreceptor loss and blindness (pg. 28, Abstract). That is, one would be motivated to ensure that RPE cells exhibited a polarized phenotype so as to, in turn, ensure proper growth factor (i.e., PEDF and VEGF) secretion, thereby generating RPE cells that would optimally prevent photoreceptor loss and/or blindness associated with AMD.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 45-47 are rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. in view of Buchholz et al., Gropp et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 above, and further in view of Garita-Hernandez et al. ((2013 Jan.) Stem Cells 31: 966-978), and Bae et al. ((2012) Stem Cells Devel. 21(8): 1344-1355 w supplementary data).
[Garita-Hernandez et al. and Bae et al. cited in the Final Office Action mailed 31 August 2021.]

Gay et al. in view of Buchholz et al., Gropp et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 above, do not show: 1) wherein steps (a)-(c) are effected under conditions wherein the atmospheric oxygen level is less than about 10% [Claim 45]; 2) culturing embryonic stem cells or induced pluripotent stem cells in a medium under conditions wherein the atmospheric oxygen level is greater than about 10% in the presence of nicotinamide prior to step (a) [Claim 46]; and 3) culturing said differentiated cells in a medium under conditions wherein the atmospheric oxygen level is greater than about 10% in the presence of nicotinamide following step (c) [Claim 47].

Garita-Hernandez et al. and Bae et al. address the limitations of claims 45, 46 and 47, and provides motivation for propagating differentiating stem cells towards retinal pigment epithelium (RPE) cells under the oxygen levels described in claims 45, 46 and 47.
Garita-Hernandez et al. shows directed differentiation of mESC (mouse embryonic stem cells) toward retinal progenitors and retinal mature phenotypes (pg. 967, column 2, para. 4 [nexus to Gay et al. and Buchholz et al.] [differentiation of stem cells into RPE cells]).
Regarding claims 45 and 47, one week prior to starting the differentiation protocol, cells were incubated under normoxic (20% oxygen tension) or hypoxic (2% oxygen tension) conditions. Both conditions were maintained during the entire time of differentiation (pg. 967, column 2, para. 2). At day 16 cells coexpressed Mitf and Rax revealing their RPE commitment (pg. 971, column 1, lines 5-6 and Fig. 4A [Claim 45]). 
RPE-1 cells shows a significant decrease in their proliferation capacity after 3 weeks of hypoxic culture compared to the number found in normoxic conditions (pg. 972, column 2, para. 1 and Supplemental Fig. S4B [Claim 45- steps (a)-(c) are effected under conditions wherein the atmospheric oxygen level is less than about 10 %] [Claim 47- the method further comprises culturing said differentiated cells in a medium under conditions wherein the atmospheric oxygen level is greater than about 10% in the presence of nicotinamide following step (c)]). 
To assess the safety of low oxygen tension in the cultures, cytotoxicity and apoptosis (Caspase activity) tests were performed, and it was found that, after 1 week in hypoxic culture, RPE-1 cells shows significant decrease in cytotoxicity and Caspase 3/7 activity compared to normoxia conditions (pg. 972, column 2, para. 1 and Supplemental Figs. S4C and S4D).

Bae et al. shows experiments that are performed in order to optimize the differentiation of human pluripotent stem cell into retinal progenitor cells (RPCs) by lowering the O2 tension (pg. 1345, column 1, para. 1 [nexus to Gay et al. and Buchholz et al.] [differentiation of stem cells into RPE cells]). Under 2% O2 tension a significant increase in the percentage of RPCs from both iPSCs (induced pluripotent stem cells) and hESCs (human embryonic stem cells) was observed (pg. 1345, column 1, para. 1).
Regarding claim 46, Supplementary Figure S1 shows a schematic of the retinal differentiation from hiPSCs. Prior to starting differentiation, hiPSCs or hESCs were cultured in the presence of MEF to maintain their pluripotency in the ambient O2 tension Cells were then split and cultured under 2% O2 or normoxic conditions to begin the differentiation process (Supplementary Data, Fig.S1 [Claim 46- the method further comprises culturing embryonic stem cells or induced pluripotent stem cells in a medium under conditions wherein the atmospheric oxygen level is greater than about IO % in the presence of nicotinamide prior to step (a)]).

 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a subject with AMD, by administering to the subject RPE cells, 95% of which co-express PMEL17 and CRALBP, as shown by Gay et al. in view of Buchholz et al., Gropp et al., and Vaajasaari et al., as applied to claims 1, 6, 18, 26, 29, 32, 33, 36, 38 and 40 above, by culturing human embryonic stem cells or induced pluripotent stem cells under an atmospheric oxygen level (i.e., greater than about 10%) prior to their differentiation [Claim 46]; differentiating the stem cells (steps (a)-(c)) under a low oxygen level (e.g., less than about 10%) [Claim 45]; and propagating the differentiated RPE cells under an atmospheric oxygen level (i.e., greater than about 10%) [Claim 47], with a reasonable expectation of success, because Garita-Hernandez et al. and Bae et al. show that the differentiation of stem cells into RPE or RP cells under hypoxic oxygen conditions (i.e., less than about 10%) increases the number of RPE or RP cells that are produced (MPEP 2143 (I)(A)).
It would have been further obvious to have grown stem cells prior to differentiation as well as RPE cells post-differentiation under atmospheric oxygen conditions, with a reasonable expectation of success, because Bae et al. shows that both hESCs and iPSCs can be propagated under normoxic (ambient oxygen) conditions in order to maintain their pluripotency, and Garita-Hernandez et al. shows that RPE cells grow better under normoxic conditions (MPEP 2143 (I)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Garita-Hernandez et al. shows that after 1 week in hypoxic culture, RPE-1 cells shows significant decrease in cytotoxicity and Caspase 3/7 activity compared to normoxia conditions (pg. 972, column 2, para. 1 and Supplemental Figs. S4C and S4D). Therefore, differentiating stem cells into RPE cells under hypoxic conditions has the added benefit (i.e., besides increasing the accumulation of differentiated RPE cells) of decreasing the incidence of apoptosis in the cells, which would, in turn, increase the number of RPE cells recovered from the differentiation process.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 2, 10, 15 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. (International Patent Application Publication No. WO 2013/074681 A9; Intl. Pub. Date: 23 May 2013) in view of Buchholz et al. ((2013 Apr. 18) Stem Cells Transl. Med. 2: 384-393), Gropp et al. ((2012) PLoS ONE 7(9): 1-10),and Vaajasaari et al. ((2011) Molec. Vis. 17: 558-575).
[All references except Gropp et al. cited in the Final Office Action mailed 31 August 2021.]

Gay et al. addresses some of the limitations of claim 2, and the limitations of claims 10, 15 and 16.
Regarding claims 2, 15 and 16, Gay et al. shows clinical data that help demonstrate the safety of human embryonic stem cell (hESC)- derived retinal pigment epithelium (RPE) cells for the treatment of dry age-related macular degeneration (dry AMD) (pg. 3, para. [0007] [Claim 2- A method of treating a subject with a retinal disease or condition, the disease is age-related macular degeneration (AMD)] [Claims 15 and 16- the retinal disease is selected from a group which includes macular degeneration and age-related macular degeneration, respectively]).
A method of treatment of a retinal degenerative condition, comprises administering a pharmaceutical preparation comprising administering RPE cells to the eye of a subject in need thereof in an amount effective to treat said retinal degenerative condition (pg. 13, para. [0067] [Claim 2- administering a therapeutically effective amount of a pharmaceutical composition comprising RPE cells]).Differentiated RPE cells adopt their characteristic polygonal or hexagonal shape (pg. 51, para. [00219] thru pg. 52, cont. para. [00219] [Claim 2- human polygonal]). Intraocular administration may comprise injection of said RPE cells into the subretinal space (pg. 13, para. [0068] [Claim 2- into the retina of a subject]).
Human embryonic stem (hES) cells express a set of molecular markers, such as Oct-4, and TRA-1-60 (pg. 47, para. [00200]). RPE cells can also be identified molecularly based on substantial lack of expression of embryonic stem (ES) cell markers, such as Oct-4 (pg. 24, para. [00114]). RPE cells may not express ES cell markers. For example, the RPE cells may substantially lack expression of ES cell markers including, but not limited to, Oct-4 and TRA-1-60 (pg. 51, para. [00216]). In an exemplary embodiment, no more than about one cell per million cells in said pharmaceutical composition may be positive for OCT-4 [Claim 2- number of Oct4+ cells is below 1:250,000]).
Further regarding claim 2, at least 80%, 85%, 90%, 95% or at least 99% of the cells in said pharmaceutical composition may be PAX6+ and/or bestrophin+ (pg. 6, cont. para. [0022]). At least 50%, at least 60%, at least 70%, or at least 80% of the cells in said pharmaceutical composition may be bestrophin+. At least 80%, at least 85%, at least 90%, at least 95%, or at least 99% of the cells in said pharmaceutical composition may be PAX6+ and/or MITF+. At least 80%, at least 85%, at least 90%, at least 95%, or at least 99% of the cells in said pharmaceutical composition may be PAX6+ and/or bestrophin+. At least 90%, at least 95%, or at least 99% of the cells in said pharmaceutical composition may be PAX6+ (pg. 5, para. [0022] thru pg. 6, cont. para. [0022] [Claim 2- wherein at least 80% of the RPE cells express Bestrophin 1, PAX-6, and MITF]). 
Further regarding claim 2, the RPE cell preparations may comprise at least about 50,000-100,000, 400,000-500,000 or 5x106 RPE cells (pg. 35, para. [00158]).
Regarding claim 10, the RPE preparations may comprise at least about 400,000-500,000 or 1x107 RPE cells/mL (pg. 35, para. [00159] thru pg. 36, cont. para. [00159] [500,000 cells/mL = 500 cells/µl; 1x107 cells/mL = 1x104 (or 1,000) cells/µl] [Claim 10- the pharmaceutical composition comprises 500 cells per μl-10,000 cells per μ1]). 

Gay et al further shows that said RPE cells may be positive for the expression of one or more RPE cell markers. Said one or more RPE cell markers may minimally comprise CRALBP, PEDF, Bestrophin, MITF, and PAX6 (pg. 8, para. [0032]). RPE cells can be identified based on the expression of RPE markers, such as PEDF, CRALBP, and bestrophin (pg. 24, para. [00114]). Human embryonic stem (hES) cells express a set of molecular markers, such as Oct-4, and TRA-1-60 (pg. 47, para. [00200]). For example, the RPE cells may substantially lack expression of ES cell markers including, but not limited to, Oct-4 and TRA-1-60 (pg. 51, para. [00216]).

Gay et al. does not show: 1) at least 95% of the cells express premelanosome protein (PMEL 17) [Claim 2]; 2) at least 95% of the cells express cellular retinaldehyde binding protein (CRALBP) [Claim 2]; 3) the number of TRA-1-60+ cells is below 1:250,000 [Claim 2]; and 4) the trans-epithelial electrical resistance of the cells is greater than 100 ohms (Ω) [Claim 2].

Buchholz et al. addresses some of the limitations of claim 2.
Buchholz et al. shows the differentiation of human pluripotent stem cells to rapidly generate retinal pigment epithelium (RPE) cells for transplantation (pg. 384, Abstract). The pluripotent stem cells are human embryonic stem cell (hESC) lines (pg. 385, column 1, para. 2 [nexus to Gay et al.] [differentiate human embryonic stem cells into RPE cells]). Because the etiology of age-related macular degeneration (AMD) is still under investigation, one focus of therapy has been on replacing diseased RPE through transplantation (pg. 384, column 1, para. 1 [nexus to Gay et al.] [treat AMD]). qPCR analysis showed similar levels of expression of all RPE marker genes between hESC-RPE and fRPE (fetal RPE) (Fig. 4A) (pg. 389, column 2, para. 1 and pg. 391, Fig. 4A). Figure 4A shows marker genes, including CRALBP, PEDF, BEST1, Mtf, Pax6 (pg. 391, Fig. 4A [nexus to Gay et al.] [RPE cell markers]).
Regarding claim 2, to determine the efficiency of differentiation, flow cytometry was performed using Pmel17 antibody, which labels only pigmenting sheets of cells by immunochemistry (pg. 387,column 2, para. 1). Pluripotent stem cells could be directed to RPE with an efficiency of ~80% based on Pmel17 expression (pg. 385, column 1, para. 1 [Claim 2- at least 95% of the cells express PMEL 17]). 
Figure 4A shows the analysis of RPE enriched on day 14 and grown for 30 days in culture. The data show that RPE cells derived from hESC (human embryonic stem cells) and fetal human RPE (fRPE): 1)  expressed PMEL17 compared to its complete lack of expression in the control strain; and 2) expressed CRALBP compared to its complete lack of expression in the control strain (pg. 391, Fig. A [Claim 2- at least 95% of the RPE cells co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP)]).

Gropp et al. provides information with regard to the level of Tra-1-60+ cell markers in RPE cells, by way of addressing the limitations of claim 2.
Regarding claim 2, Gropp et al. determines the expression levels of several human embryonic stem cell (hESCs) markers in the human embryonic stem cell line HES-1 vs expression levels in transplanted RPE (retinal pigment epithelium) cells. FACS analyses, performed on the day of transplantation, showed that the majority of transplanted cells (99%) expressed high levels of CD81, a cell surface marker associated with RPE cells, while cells expressing Tra-1-60 and Tra-1-81 were not detected (pg. 4, column 2, para. 3 [nexus to Gay et al.] [cell marker expression in human embryonic stem cells vs RPE cells, the RPE cells may substantially lack expression of ES cell markers including Oct-4 and TRA-1-60] [Claim 2- the number of TRA-1-60+ cells is below 1:250,000]).

Vaajasaari et al. addresses some of the limitations of claim 2.
	Vaajasaari et al. shows the production of functional retinal pigment epithelium 
(RPE) cells from human embryonic (hESCs) and human induced pluripotent stem cells (hiPSCs) in defined and xeno-free conditions (pg. 558, Abstract, Purpose [nexus to Gay et al.] [differentiate human embryonic stem cells into RPE cells]). RT-PCR and immunostaining were performed for the cells. Cells from both cell lines expressed all analyzed eye/RPE -specific markers (PAX6, MITF, bestrophin, PMEL, and PEDF). In addition, cells were positive for CRALBP, which are important for the functionality of the RPE cell (pg. 566, Table 4, column “PEDF” [nexus to Gay et al.] [RPE specific markers PAX6, MITF, bestrophin, PEDF, CRALBP]).
	Regarding claim 2, in culture, the putative hESC-RPE cells reached TEER [trans-epithelial electrical resistance] values of 310 Ωcm2 (pg. 572, column 2, para. 1 [Claim 2-the trans-epithelial electrical resistance of cells> 100 ohms]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a subject with a retinal disease, such as AMD, by administering to the subject CRALBP+ RPE cells, as shown by Gay et al., by: 1) administering RPE cells that are at least 95% PMEL17+ [Claim 2]; and 2) administering RPE cells which are at least 95% positive for PMEL17 and CRALBP co-expression [Claim 2], with a reasonable expectation of success, because Buchholz et al. shows that the expression of premelanosome protein (PMEL17) and retinaldehyde binding protein (CRALB) are markers for identifying RPE cells (not found in the source human embryonic stem cells (hESCs), and RPE cells are the cells being produced in Gay et al. (MPEP 2143 (I)(A)). In addition, Buchholz et al. shows the differentiation of stem cells into RPE cells by manipulating the inclusion or exclusion of specific growth factors, which is the method, as shown by Gay et al. (MPEP 2143 (I)(A)). In addition, it would have been obvious to one of ordinary skill in the art to have isolated at least 95% RPE cells which co-express PMEL17 and CRALBP, depending on the number of cells screened, the method for identifying each of the cell markers, and the method (including type of culture medium) for propagating said RPE cells (MPEP 2144 (I)). That is, Buchholz et al. shows that RPE cells can be recovered with an 80% efficiency by flow cytometric identification of PMEL17+ RPE cells (pg. 387, column 2, para. 1). Therefore, one of ordinary skill in the art would use routine optimization to recover an increased number of RPE cells, e.g., up to 95%, by increasing the number of stem cells used in the differentiation protocol or by adjusting/optimizing the use of the factors used in the cell differentiation culturing protocol (MPEP 2144 (I) and MPEP 2144.05 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because Buchholz et al. teaches that the use of the PMEL17 cell protein marker to identify RPE cells leads to a more efficient way to identify RPE cells (that have differentiated from pluripotent/embryonic stem cells), which allows isolation of RPE cells as early as 14 days following the onset of differentiation. The protocol should be useful for quickly generating quantities of RPE cells for transplantation, as well as for study of RPE development (pg. 385, column 1, para. 1).
It would have been further obvious to have administered a pharmaceutical composition comprising cells wherein the number of TRA-1-60+ cells is below 1:250,000 [Claim 2], as shown by Gropp et al., with a reasonable expectation of success, because Gropp et al. shows that RPE cells did not express the cell marker TRA-1-60+ (MPEP 2143 (I)(A)). Even in the absence of Gropp et al., Gay et al. teaches that human embryonic stem (hES) cells express a set of molecular markers, such as Oct-4, and TRA-1-60 (pg. 47, para. [00200]). For example, the RPE cells may substantially lack expression of ES cell markers including, but not limited to, Oct-4 and TRA-1-60 (pg. 51, para. [00216]). Therefore, one of ordinary skill in the art would understand, from this information, that the level of TRA-1-60+ expressing cells in a population of differentiated RPE cells would be below 1:250,000, with a reasonable expectation of accuracy.
It would have been further obvious to have produced RPE cells with a trans-epithelial electrical resistance (TEER) of >100 ohms [Claim 2], as shown by Vaajasaari et al., with a reasonable expectation of success, because Vaajasaari et al. shows the differentiation of RPE cells from stem cells, which are the cells and method, as shown by Gay et al. (MPEP 2143 (I)(A,G)). That is, a specific level of TEER appears to be an inherent property of RPE cells.
 One of ordinary skill in the art would have been motivated to have made that modification, because Vaajasaari et al. teaches that PEDF secretion, and determining the polarization of cells and integrity of the epithelial structure by TEER measurements are functional properties of the differentiated RPE cells (pg. 567, column 2, para. 1). That is, verifying that the RPE cells exhibit these functional properties would ensure that the cells would be more likely to be clinically eligible as cells that could be used for transplantation to remedy eye diseases, such as AMD.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The provisional rejection of Claim 2 on the ground of nonstatutory double patenting, as being unpatentable over claims 1, 28 and 29 of copending Application No. 15/771,046 in view of Vaajasaari et al., and Gay et al., in the Final Office Action mailed 31 August 2021, is withdrawn in view of Applicants’ amendment filed in copending Application No. 15/771,046 filed 20 October 2021.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 26 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11 and 25 of copending Application No. 15/539,473.

The claimed subject matter of instant Application No. 15/539,565 is:  
A method of treating a subject with a retinal disease or disorder. The method comprises administering into the subretina of the subject a therapeutically effective amount of a pharmaceutical composition. The composition comprises human polygonal retinal pigment epithelium (RPE) cells. At least 95% of said cells co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP). The number of Oct4+TRA-1-60+ cells is below 1:250,000. At least 80% of the RPE cells express Bestrophin, PAX-6, and MITF. The trans-epithelial electrical resistance of cells is greater than 100 ohms. The therapeutically effective amount is between 50,000-5,000,000 cells per administration, thereby treating the subject. The RPE cells are generated by: (a) culturing human embryonic stem cells or induced pluripotent stem cells in a medium comprising nicotinamide so as to generate differentiating cells, wherein said medium is devoid of activin A; (b) culturing said differentiating cells in a medium comprising nicotinamide and activin A to generate cells which are further differentiated towards the RPE lineage; and ( c) culturing said cells which are further differentiated towards the RPE lineage in a medium comprising nicotinamide, wherein said medium is devoid of activin A. Expression of Bestrophin 1 in at least 80% of the cells is measured by immunostaining. Expression of Microphthalmia-associated transcription factor (MITF) in at least 80% of the cells is measured by immunostaining. Expression of paired box gene 6 (PAX-6) in at least 80% of the cells is measured by FACS. The cells secrete greater than 500ng of Pigment epithelium-derived factor (PEDF) per ml per day.

The claimed subject matter of copending Application No. 15/539,473 is:
A cell population comprising a population of human retinal pigment epithelium (RPE) cells for the treatment of retinal degenerative diseases. The  population of RPE cells consists essentially of in vitro generated human polygonal retinal pigment epithelium (RPE) cells, wherein at least 95% of the cells co-express premelanosome protein (PMEL 17) and cellular retinaldehyde binding protein (CRALBP). The trans-epithelial electrical resistance of the population of cells is greater than 100ohms. The cell population remains at least 91 % viable after about 8 hours in the presence of a balanced salt solution an intraocular irrigating solution. The number of Oct4+TRA-l-60+ cells in the population is below 1:250,000. In the described cell population: (i) at least 80% of the cells express Bestrophin 1 as measured by immunostaining; (ii) at least 80% of cells express Microphthalmia-associated transcription factor (MITF) as measured by immunostaining; (iii) more than 50% of the cells express paired box gene 6 (PAX-6) as measured by FACS; and (iv) the cells secrete greater than 750ng of Pigment epithelium-derived factor (PEDF) per ml per day.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the cell population and its intended use, described in copending Application No. 15/539,473 exhibits minor species modifications that anticipate method of treating a subject with dry-form age-related macular degeneration by administering a pharmaceutical composition, described in instant Application No. 15/539,565, the pharmaceutical composition comprising the RPE cells, as described in copending Application 15/539,473.
The minor species modification is the level of viability in an intraocular irrigating solution after about 8 hours. It is noted that the instant specification of application 15/539,565 recites that the administration step may comprise intraocular administration of the RPE cells into an eye in need thereof. The intraocular administration may comprise injection of the RPE cells into the subretinal space (instantly-filed specification, pg. 12, lines 5-7). That is, the pharmaceutical composition, described in instant application 15/539,565 could be described as an intraocular irrigating solution. In addition, the specification of copending application 15/539,473 recites: “…, the RPE cells may be formulated in an intraocular irrigating solution…” (pg. 35, para. 3). 
It is noted that consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co. 611 F. 3d 1381, 1387 (CAFC 2010) it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. It is noted that the specification of application 15/539,473 also recites: “A non-limiting list of conditions which may be treated in accordance with the invention comprises…age related macular degeneration (AMD),…” (spec., pg. 13, para. 3).
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Response to Arguments
Applicant’s arguments, pp. 8-10, filed 29 October 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 8, para. 1) that amended claim 1 recites a method of treating a subject with dry-form age-related macular degeneration (AMD) comprising: administering into the subretina of the subject a therapeutically effective amount of a pharmaceutical composition comprising human retina pigment epithelium (RPE) cells, wherein at least 95% of the RPE cells co-express premelanosome protein (PMEL 17) and cellular retinaldehyde binding protein (CRALBP), wherein the number ofOct4+TRA-1-60+ cells is below 1:250,000, wherein at least 80% of the RPE cells express Bestrophin 1, PAX-6, and MITF, and wherein the trans-epithelial electrical resistance of the RPE cells is greater than 100 ohms, thereby treating the subject; wherein the RPE cells are generated by: (a) culturing human embryonic stem cells or induced pluripotent stem cells in a medium comprising nicotinamide so as to generate differentiating cells, wherein said medium is devoid of activin A; (b) culturing said differentiating cells in a medium comprising nicotinamide and activin A to generate cells which are further differentiated towards the RPE lineage; and ( c) culturing said cells which are further differentiated towards the RPE lineage in a medium comprising nicotinamide, wherein said medium is devoid of activin A.
Applicant further remarks (pg. 8, para. 2 thru pg. 9, lines 1-8) that Gay describes a pharmaceutical composition for treating a subject with a retinal disease or condition comprising human polygonal RPE cells derived from hESCs. As acknowledged by the Office on page 8 of the Office Action, Gay does not explicitly disclose the following elements recited in claim 1: At least 95% of the cells express PMEL 17; The trans-epithelial electrical resistance of the cells is greater than 100 ohms; nicotinamide and the specific steps in the RPE cell generation method described in claim 1; co-expression of PMELI 7 and CRALBP in RPE cells; that RPE cells do not express Oct4+TRA-l-60+ markers below the level of 1:250,000 cells; and at least 80% of the RPE cells express PAX-6, Bestrophin, and MITF.
However, in response to Applicant, Applicant is merely reciting what limitations of the claimed subject matter Gay et al. does not show. It is noted that the secondary prior art references of Buchholz et al. and Vaajasaari et al. address the limitations not shown by Gay et al. The test for an obviousness rejection cited under 35 USC §103 is based on a collection of references, and the claimed invention need not be expressly suggested in any one reference.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art; the claimed invention is examined under guidelines set forth in MPEP 2141. 

2. Applicant remarks (pg. 9, para. 1) that Buchholz does not remedy any of these deficiencies. Buchholz does not teach or suggest a composition wherein at least 95% of the RPE cells co-express PMEL 17 and CRALBP. Buchholz does not teach or suggest any electrical resistance features of cells as in the instant claims. Buchholz does not teach or suggest generating differentiating cells in the presence of nicotinamide but in the absence of activin A. Buchholz does not teach or suggest RPE cells that do not express Oct4+TRA-1-60+ markers below the level of 1 :250,000 cells. Lastly, Buchholz does not teach or suggest a composition wherein at least 80% of the RPE cells express PAX-6, Bestrophin, and MITF.
However, in response to Applicant, Buchholz et al. does show an RPE cell population in which at least 95% of the RPE cells co-express PMEL 17 and CRALBP. Gay et al. shows that the RPE cells which express Oct4+ (a cell marker for undifferentiated stem cells) are below the level of 1:250,000. The newly-cited reference of Gropp et al. shows that the cell marker Tra-1-60+ cannot be detected in (transplanted) RPE cells. Buchholz et al. shows the variable incorporation of nicotinamide and activin A during the differentiation process of human embryonic stem cells into differentiated RPE cells. Gay et al. shows that at least 80% of the RPE cells express bestrophin, PAX-6 and MITF.

3. Applicant remarks (pg. 9, para. 2 thru 3) that Vaajasaari likewise fails to correct the deficiencies of Gay. Vaajasaari uses different hESC lines, different culture conditions, reagents, growth factors, and matrices. Vaajasaari does not mention or suggest a composition comprising human RPE cells, wherein at least 95% of the RPE cells co-express PMEL 17 and CRALBP. Vaajasaari does not mention or suggest selecting RPE cells based on the lack of Oct4+TRA-1-60+ gene expression. Vaajasaari does not mention or suggest a composition wherein at least 80% of the RPE cells express PAX-6, Bestrophin, and MITF. Accordingly, neither of Buchholz and Vaajasaari remedy the deficiencies of Gay. There are simply too many features missing from Gay, Buchholz, and Vaajasaari to motivate one of skill in the art to arrive at the present claims by combining these three references. Applicant submits that the cited art, alone or in combination, does not teach or suggest each and every claim limitation of the instant claims. Therefore, the Office has failed to make a prima facie case of obviousness.
However, in response to Applicant, the secondary reference of Vaajasaari et al. was cited to address one of the limitations of claims 1 and 2; i.e., the transepithelial electrical resistance of the RPE cells is greater than 100 ohms. The references of Gay et al., Buchholz et al., and Gropp et al. address the other limitations of claims 1 and 2 in the 103 rejection above.

4. Applicant remarks (pg. 10, para. 2) that amended claim 2 recites a method of treating a subject with a retinal disease or condition, comprising: administering into the retina of the subject a therapeutically effective amount of a pharmaceutical composition comprising human polygonal retinal pigment epithelium (RPE) cells, wherein at least 95% of the RPE cells co-express premelanosome protein (PMEL 17) and cellular retinaldehyde binding protein (CRALBP), wherein the number of Oct4+TRA-1-60+ cells is below 1:250,000, wherein at least 80% of the RPE cells express Bestrophin 1, PAX-6, and MITF, wherein the trans-epithelial electrical resistance of the cells is greater than 100 ohms, and wherein the therapeutically effective amount is between 50,000- 5,000,000 cells per administration, thereby treating the subject. As discussed above, with regard to claim 1, the combined art fails to disclose or suggest co-expression of PMEL 17 and CRALBP in at least 95% of RPE cells, RPE cells that do not express Oct4+TRA-1-60+ markers below the level of 1 :250,000 cells, or a composition wherein at least 80% of the RPE cells express PAX-6, Bestrophin, and MITF. The same arguments apply to independent claim 2, which also recites all of these features.
However, in response to Applicant, the Examiner’s response above, with regard to amended claim 1, applies here with regard to Applicant’s remarks regarding amended claim 2.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651